DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16911293 filed on June 24th, 2020 in which claims 1-17 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 06/24/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US Pub. Nº 2017/0182794), in view of Shirakawa et al. (US Pub. Nº 2002/0158959).

9.	Regarding independent claim 1: Nishimura et al. disclosed a thermal printhead ([0025], line 2; also see Fig. 12, reference A1) comprising: 
 	a substrate ([0025], line 3; also see Fig. 12, reference 1) having an obverse surface ([0027], lines 3-4; also see Fig. 12, reference 11); 
 	5a protrusion formed on the obverse surface of the substrate ([0027], line 4; also see Fig. 12, reference 13) and extending in a main scanning direction (Fig. 4, the protrusion 13 extends in the X direction); 
 	a raised heat insulation layer formed on a top surface of the protrusion ([0075], line 2; also see Fig. 12, reference 29); and 
 	a plurality of heat-generating parts arranged along the main 10scanning direction on the raised heat insulation layer ([0037], lines 2-3; also see Fig. 12, reference 41; also see Fig. 4 which shows the plurality of heat-generating parts arranged in the X direction), 
 	wherein the substrate and the protrusion are integrally formed from a single-crystal semiconductor ([0027], lines 3-4; also see Fig. 12, which shows the substrate 1 and the protrusion 13 formed integrally from a single-crystal semiconductor).

 	Shirakawa et al. disclosed a thermal head ([0002], line 1) comprising a heat storage layer ([0031], lines 1-2; also see Fig. 1, reference 12) formed on a top surface of a semiconductor substrate (Fig. 1, reference 11); wherein a plurality of heat-generating parts are arranged along the main 10scanning direction on the heat storage layer ([0040], lines 1-2; also see Fig. 1, reference 16a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shirakawa et al. with those of Nishimura et al. by substituting the raised heat insulation layer of Nishimura et al. with the heat storage layer of Shirakawa et al. in order to obtain a high thermal efficiency thermal head as disclosed by Shirakawa et al. in paragraph [0002].

10.	Regarding claim 2: The combination of Nishimura et al. and Shirakawa et al. disclosed the thermal printhead according to claim 1, further comprising 15a resistor layer (Nishimura et al. [0025], line 4; also see Fig. 12, reference 4), an upstream conductive layer (Nishimura et al. [0025], line 3; also see Fig. 12, reference 3 on the right side of the protrusion 13) and a downstream conductive layer (Nishimura et al. [0025], line 3; also see Fig. 12, reference 3 on the left side of the protrusion 13), wherein the upstream conductive layer and the downstream conductive layer are formed on the resistor layer so as to expose parts of the resistor layer and be electrically connected to each other (Nishimura et al. Fig. 12, reference 41), and 20wherein the plurality of heat-generating parts correspond to the exposed parts of the resistor layer (Nishimura et al. [0037], lines 2-3; also see Fig. 12, reference 41).



12.	Regarding claim 4: The combination of Nishimura et al. and Shirakawa et al. disclosed the thermal printhead according to claim 3, wherein the single- crystal semiconductor is made of Si (Nishimura et al. [0027], lines 1-3), and the obverse surface is formed of a (100) plane (Nishimura et al. [0031], lines 1-2).

13.	Regarding claim 5: The combination of Nishimura et al. and Shirakawa et al. disclosed the thermal printhead according to claim 4, wherein the protrusion has a height of 100 to 300 µm with respect to the obverse surface (Nishimura et al. [0033], lines 5-7), and the heat storage layer has a maximum thickness of 10 to 200 µm (Shirakawa et al. [0031], lines 1-4).

14.	Regarding claim 6: The combination of Nishimura et al. and Shirakawa et al. disclosed the thermal printhead according to claim 5, wherein the top 12FP2020-012US surface of the protrusion is flat and parallel to the obverse surface (Nishimura et al. Fig. 12 shows the top 12FP2020-012USsurface 130 of the protrusion 13 that is flat and parallel to the obverse surface 11 of the substrate 1), and the heat storage layer comprises a glaze part formed of a baked glass paste (Shirakawa et al. [0031], lines 1-3).

15.	Regarding claim 7: The combination of Nishimura et al. and Shirakawa et al. disclosed the thermal printhead according to claim 6, wherein the protrusion has a pair of inclined outer surfaces extending from ends of the top surface in the sub-scanning direction to the obverse surface, the inclined outer surfaces being inclined to be lower with increasing distance from the .

Allowable Subject Matter
16.	Claims 8-17 are allowed.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
18.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
20.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/YAOVI M AMEH/Primary Examiner, Art Unit 2853